Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-17-00019-CV

                                  Roy H. SOTELO III,
                                       Appellant

                                            v.

                                 Mercedes H. SOTELO,
                                       Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2014-03-29890-CV
                    The Honorable Camile G. Dubose, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1). Costs of appeal
are taxed against Appellant Roy H. Sotelo III.

      SIGNED April 26, 2017.


                                             _________________________________
                                             Karen Angelini, Justice